  Case: 5:19-cv-00080-REW Doc #: 1 Filed: 03/02/19 Page: 1 of 16 - Page ID#: 1



                       UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF KENTUCKY
                              CIVIL BRANCH
                              AT LEXINGTON

CIVIL ACTION______________

JURY DEMAND

STEPHANOS KYRKANIDES                                                    PLAINTIFF



VS                                  COMPLAINT



UNIVERSITY OF KENTUCKY and
DR. DAVID M. BLACKWELL, PROVOST FOR
THE UNIVERSITY OF KENTUCKY                                              DEFENDANT


                        ***************************

      Comes the Plaintiff, Dr. Stephanos Kyrkanides, by and through counsel and

for his complaint against the Defendant, University of Kentucky, and Dr. David M.

Blackwell, Provost for the University of Kentucky, states as follows;

                                    PARTIES

     1.     That the Plaintiff, Dr. Stephanos Kyrkanides (hereinafter Plaintiff)

            was hired on June 17, 2015 to be Dean of the College of Dentistry at

            the University of Kentucky, and as such is a state employee.

     2.     That for the purpose of this litigation, the University of Kentucky is a

            state university and/or institution with several colleges under its

            authority including the College of Dentistry. The College of Dentistry
Case: 5:19-cv-00080-REW Doc #: 1 Filed: 03/02/19 Page: 2 of 16 - Page ID#: 2




          has three (3) primary initiatives (a) Clinical: which emphasizes

          prevention and wellness through awareness, participation and

          personalized care, (b) Education: wherein initiatives are to promote

          creative innovative state-of-the-art curricula for dental and specialty

          programs, and (c) Research intensive DMD track: Supported by

          scholarships to students and through research and discovery to

          alleviate oral diseases in Kentucky.

 3.       That the Defendant, Dr. David M. Blackwell, during the period of

          retaliation alleged herein, is the Provost for the University of

          Kentucky and agent thereof and acted under color of state law. His

          office’s primary goal is to be a resource for all the University of

          Kentucky, which includes the College of Dentistry.

 4.       That the Agent for Service of Process for the University of Kentucky

          is the Attorney General, Hon. Andy Beshear, State Capitol, 700

          Capitol Ave, Ste. 118, Frankfort, Kentucky, 40601. Service of process

          is also to be made on William E. Thro, Office of Legal Counsel,

          University of Kentucky, 301 Main Building, Lexington, Kentucky

          40506-0032.

 5.       That the Plaintiff is a resident of Fayette County, Kentucky and a state

          employee. That this cause of action is brought within 90 days from the
Case: 5:19-cv-00080-REW Doc #: 1 Filed: 03/02/19 Page: 3 of 16 - Page ID#: 3




          Plaintiff’s removal as Dean of the College of Dentistry.

 6.       That this court has jurisdiction and venue pursuant to 42 U.S.C. 1983

          in that the Defendant operated under color of state law.

 7.       That KRS 338.121 and KRS 61.102 prohibit a state employer from

          retaliation against the Plaintiff because he reported actual or suspected

          violation of administrative regulation or mismanagement, fraud, waste

          or abuse of authority. The Defendants’ conduct alleges herein

          constitute a violation of Kentucky Whistleblowers Law (KRS 338.121

          and/or 61.102).

 8.       That jurisdiction and venue is placed in this court because the

          unlawful acts alleged herein occurred, and is occurring at the

          University of Kentucky, in Fayette County, Kentucky which is in the

          Eastern District of Kentucky.

  9.      That the Defendant retaliated against the Plaintiff because the Plaintiff

          in good faith informed Provost Blackwell that certain faculty in the

          College of Dentistry were misusing state funds and/or violating the

          college dental service plan (DSP) addendum signed into effect in

          2009.

        COUNT I: RETALIATION BECAUSE THE PLAINTIFF
      ADDRESSED A VIOLATION OF UNIVERSITY REGULATION

  10.     Plaintiff incorporates by reference each allegation contained in the
Case: 5:19-cv-00080-REW Doc #: 1 Filed: 03/02/19 Page: 4 of 16 - Page ID#: 4




          preceding paragraphs as if fully set forth herein.

 11.      That on June 14, 2016 Mr. Cliff Iler, Associate General Counsel for

          University of Kentucky Healthcare, informed Plaintiff that there was a

          problem in the College of Dentistry. Simply, that the University

          regulations require “salary supplement to be paid out to faculty based

          on net income not gross.” (See Exhibit A)

 12.      That the Practice Plan addendum clearly states that faculty will

          receive a portion of the fees collected for their clinical services after

          payment of operating expenses and charges.

 13.      That in May 2017, at the direction of the Plaintiff, the business office

          hired the first accountant ever in the College of Dentistry. On October

          2, 2017, the accountant’s calculation showed a deficit of $1,916,574

          because salary supplement was being paid out based on gross income,

          not net.

 14.      That some of the faculty of Dentistry fiercely resisted the Plaintiff

          efforts to correct the violation of the regulations. Some faculty

          verbally attacked the Plaintiff and one faculty member on 9/18/17

          stated, “With what you are doing I will lose $50,000.00.” On 5/1/18

          another faculty leader said to the Plaintiff that he needs to be cautious

          about the DSP payments to the faculty, that this is very dangerous for
Case: 5:19-cv-00080-REW Doc #: 1 Filed: 03/02/19 Page: 5 of 16 - Page ID#: 5




          the Plaintiff.

 15.      That on January 7, 2018 Mr. David Blackwell was named Provost for

          the University of Kentucky. That Provost Blackwell did not support

          the Plaintiff efforts to correct the violations of the University

          Administrative Regulations.

 16.      That on the following dates, 4/3/18, 4/5/18, and 4/7/18, the Plaintiff

          informed the faculty and staff leaders of the College of Dentistry that

          the College was losing money because of the unlawful activities of the

          clinical program.

 17.      That on June 14, 2018 the Plaintiff explained to Provost Blackwell

          how some of the faculty were taking state funds for personal gains,

          which was costing the college regular fund dollars, coming primarily

          from tuition money. The Provost responded by telling the Plaintiff

          that to be successful going forward, the Plaintiff will have to forgive

          some of these people. (See Exhibit B)

 18.      That on August 15, 2018, Deputy General Counsel informed the

          Plaintiff that the problem of inappropriate use of state funds was in the

          hands of Provost Blackwell.

 19.      That on September 13, 2018 the plaintiff met with Associate General

          Counsel Cliff Iler (again), and College of Dentistry leaders, and asked
Case: 5:19-cv-00080-REW Doc #: 1 Filed: 03/02/19 Page: 6 of 16 - Page ID#: 6




          that the college calculate the supplemental income given to faculty

          after expenses pursuant to the AR 3:14 dental services plan. That on

          September 27, 2018 the Plaintiff again alerted the Associate General

          Counsel, Clifton Iler, that the Provost was doing nothing to correct the

          problem of faculty taking college clinical funds as their own.

 20.      That the Plaintiff, on October 2, 2018, again informed the Associate

          General Counsel that the University needed to revise the Dental

          Service Plan (DSP) Addendum because faculty was violating the law.

 21.      That on December 10, 2018 the Plaintiff protested to Provost

          Blackwell that he was continuing to allow faculty who were in

          leadership position to engage in violation of the University

          Regulations.

 22.      That on January 11, 2019 Plaintiff, briefed University of Kentucky

          Deputy General Counsel Cliff Iler (again) as to why the present

          practice of calculating supplemental income on the top line (gross) for

          faculty was inappropriate and asked for his support to address the

          issue. General Counsel Office informed the Plaintiff that the issue was

          in the hands of the Provost’s Office. Vice Provost Holloway refused

          Plaintiffs’ request for support.

 23.      That the Plaintiff on January 15, 2019, announced to the College of
Case: 5:19-cv-00080-REW Doc #: 1 Filed: 03/02/19 Page: 7 of 16 - Page ID#: 7




          Dentistry faculty, faculty leaders and staff leaders his plan to make the

          financial issue transparent to all and his plan to seek advisement from

          all faculty on the issue. The plaintiff scheduled a faculty meeting on

          January 30, 2019. (See Exhibit C).

 24.      That the Plaintiff in good faith believed that the amount of state

          dollars that was inappropriately directed towards individual faculty, in

          violation of University of Kentucky Regulation, was in excess of

          $1,200,00.00 which otherwise belonged to the College of Dentistry.

 25.      That on January 16, 2019 the Plaintiff was removed from the position

          of Dean of the College of Dentistry in violation of KRS 61.101. (See

          Exhibit D).

 26.      That the Plaintiff’s job performance was excellent. Simply, in 2017

          Provost Tracy applauded the Plaintiff in his performance and the

          work-life survey reported significant improvement in diversity and

          inclusion in the College of Dentistry under the Plaintiff’s leadership.

 27.      That in the beginning of 2019 Provost Blackwell told the Plaintiff,

          “Numbers speak for themselves. You turned around a broken

          organization.” Plaintiff has a long list of accomplishments that have

          lent themselves to this impressive outcome during his time as Dean.

 28.      That on November 15, 2018 University of Kentucky President
Case: 5:19-cv-00080-REW Doc #: 1 Filed: 03/02/19 Page: 8 of 16 - Page ID#: 8




          Capilouto applauded the Plaintiff and his leadership team on

          achievements in the College of Dentistry.

 29.      That the violation of the University regulations, which constitute

          fleecing, were first raised and brought to the attention of the Plaintiff

          by University Legal Counsel. Given the nature of the violation the

          Plaintiff had a duty to investigate the issue and to correct it.

 30.      That on or about February 2019, the Plaintiff complained to the

          Defendant that he was again being retaliated against in that the

          Defendant cut the Plaintiff’s research funds and blocked purchased

          reagents for Plaintiff.

 31.      That the Defendant’s conduct was reckless, wanton, intentional and

          with malice to cause the Plaintiff harm, and such conduct entitles the

          Plaintiff to punitive damages.

               COUNT II: RETALIATION FOR REPORTING
                 THEFT OF UNIVERSITY PROPERTY

 32.      Plaintiff incorporates by reference each allegation contained in the

          preceding paragraphs as if fully set forth herein.

 33.      That on July 25, 2018 the Plaintiff forwarded to Provost Blackwell

          and General Counsel William Thro allegations made by a clinical staff

          member that the College of Dentistry employees were stealing gold

          crowns. If the gold crowns were recyclable, then they became
Case: 5:19-cv-00080-REW Doc #: 1 Filed: 03/02/19 Page: 9 of 16 - Page ID#: 9




          University property. (See Exhibit E).

 34.      That subsequently, on August 8, 2018, Plaintiff received a phone call

          from HR’s Sherri Goins informing him their investigation revealed

          that employees were in fact stealing gold crowns and either selling

          them on the secondary market to purchase gifts for their own families,

          or converting them to gold coins and taking them home. That on

          August 8, 2018 the Plaintiff sent the information that he received from

          the University of Kentucky Police Department to Mr. William Verble,

          an HR specialist assigned to the Provost, Mr. Blackwell. Shortly after,

          the Plaintiff spoke on the phone with Deputy General Counsel Cliff

          Iler about this issue and was told by Iler that this conduct is theft. On

          August 25, 2018 the Plaintiff emailed Deputy General Counsel Iler

          and Associate General Counsel Steven Clifton about this issue, but

          received no further support from them.

 35.      That on January 14, 2019 the Plaintiff informed the Internal Audit

          Executive, Joseph Reed that (1) items coming out of a patient’s

          mouth, such as a gold crown, is subject to biohazard regulations, (2)

          due to their value and according to University Regulation all other

          precious metals constitutes university property.

 36.      That on January 15, 2019, an HR employee told the Plaintiff that the
Case: 5:19-cv-00080-REW Doc #: 1 Filed: 03/02/19 Page: 10 of 16 - Page ID#: 10




           theft is so prevalent that they could not address it. The Plaintiff, in an

           email to General Counsel Thro, requested support to address the theft

           issue. However, the office of Provost refused to address the issue.

  37.      That the Plaintiff, given the nature of the allegations, had a duty to

           investigate and correct the issue because the scrap alloy legally

           belonged to the patient. (See Exhibit F).

  38.      That on January 16, 2019 the Plaintiff was removed from the Position

           of Dean of the College of Dentistry in violation of KRS 61.102.

  39.      That the Plaintiff’s job performance was excellent.

  40.      That the Defendant breached the Plaintiff’s employment contract

           because the Plaintiff was trying to correct the fleecing and theft that

           was occurring in the College of Dentistry. A copy of the Plaintiff’s

           employment contract is attached hereto.

  41.      That Provost Blackwell terminated the Plaintiff’s appointment as

           Dean of the College of Dentistry and placed Plaintiff on

           sabbatical/administrative leave on January 16, 2019. The Plaintiff was

           placed on sabbatical without notification from the President of the

           University or the Board of Trustees.

               COUNT III: (VIOLATION OF KRS 344.280)
        RETALIATION FOR SUPPORTING AN EEO INVESTIGATION

  42.      Plaintiff incorporates by reference each allegation contained in the
Case: 5:19-cv-00080-REW Doc #: 1 Filed: 03/02/19 Page: 11 of 16 - Page ID#: 11




           preceding paragraphs as if fully set forth herein.

  43.      That Kentucky discrimination statute make it an unlawful practice for

           a person, or for two (2) or more persons to conspire to retaliate or

           discriminate in any manner against a person because he has made a

           charge, filed a complaint, testified, assisted or participated in any

           manner in an investigation, proceeding or hearing under said statute.

  44.      That on May 8, 2018 underrepresented minority students in the

           College of Dentistry and a recent graduate of the College of Dentistry

           complained to the Plaintiff about discriminatory experiences in their

           interactions with some dental faculty members. That on May 15, 2018

           Plaintiff met with OIEEO, (Office of Institutional Equity and Equal

           Opportunity) Vice President Terry Allen to discuss the issue with the

           underrepresented minority students. On said date, Mr. Allen asked

           Plaintiff to “do something about the discrimination” and directed the

           Plaintiff to contact Provost Blackwell for support.

  45.      That on May 18, 2018 Mr. Allen sent the Plaintiff a report prepared

           by Ms. Julia Phillips which substantiated said discrimination in the

           College of Dentistry. The Plaintiff forward the report of

           discrimination to Provost Blackwell. (See Exhibit G).

  46.      That on June 2, 2018, the Plaintiff in his correspondence with Mr.
Case: 5:19-cv-00080-REW Doc #: 1 Filed: 03/02/19 Page: 12 of 16 - Page ID#: 12




           Allen and Ms. Phillips acknowledge the discrimination findings and

           agreed with the statement that he will need the support of Provost

           Blackwell because the Plaintiff expected push back by the faculty in

           making any meaningful changes. (See Exhibit H).

  47.      That on June 16, 2018 Plaintiff sent a reminder by email to Provost

           Blackwell about the need to address the discrimination issue and the

           need for his support. (See Exhibit I).

  48.      That on August 9,2018 Plaintiff informed General Counsel William

           Thro that Provost Blackwell was not supporting the Plaintiff in his

           efforts to address the discrimination issues in the College of Dentistry.

  49.      That on August 9, 2018 Plaintiff by email informed Mr. Allen and

           Ms. Phillips that the Provost Blackwell was not supporting him in his

           efforts to resolve the student’s discrimination issues.

  50.      That on August 21, 2018 in a face-to face meeting with Provost

           Blackwell and HR’s Vice President Kim Wilson, the Plaintiff

           informed them that he agreed with the OIEEO report and what the

           underrepresented minority students were complaining about. Provost

           Blackwell stated then, “The culture in the College of Dentistry is not

           changing.”

  51.      That Provost Blackwell stated that the OIEEO investigative report of
Case: 5:19-cv-00080-REW Doc #: 1 Filed: 03/02/19 Page: 13 of 16 - Page ID#: 13




           May 18, 2018 was not based on a real investigation, and that he was

           going to conduct his own investigation to determine if a real

           investigation was needed.

  52.      That on September 9, 2018 Plaintiff began to address the

           discrimination issues identified in the report and implemented the

           OIEEO recommendation in the College of Dentistry without the

           support of Provost Blackwell.

  53.      That on September 11, 2018 Provost Blackwell called the Plaintiff

           and stated that he found that the student issues were less about race

           and more about professionalism, contrary to existing official OIEEO

           report.

  54.      That on September 21, 2018 the Plaintiff informed EEO investigators

           conducting a formal investigation that he filed a formal EEO

           Complaint against the University of Kentucky alleging that he was

           being harassed by Provost Blackwell. That on January 15, 2019

           Plaintiff’s EEO investigation was complete and/or finalized. The

           Plaintiff was removed from his position of Dean of the College of

           Dentistry on January 16, 2019.

  55.      That the discrimination that was occurring in the College of Dentistry

           was first brought to the attention of the Plaintiff by African American
Case: 5:19-cv-00080-REW Doc #: 1 Filed: 03/02/19 Page: 14 of 16 - Page ID#: 14




           students in the College of Dentistry, OIEEO VP Terry Allen, and Ms.

           Julia Phillips’ report. The Plaintiff had a duty to investigate and

           correct the issue given the Complaints and OIEEO report.

  56.      That with respect to Count I, Count II, and Count III and given the

           facts, it should be clear that the Plaintiff was doing his duty and job as

           Dean of the College of Dentistry and did not deserve to be removed as

           Dean of the College of Dentistry. The removal of the Plaintiff from

           said position constitutes retaliation in violation of KRS 344. 2810.

     COUNT IV: PENDENT STATE CLAIM, BREACH OF CONTRACT

  57.      Plaintiff incorporates by reference each allegation contained in the

           preceding paragraphs as of fully set forth herein.

  58.      That the Plaintiff and Defendant entered into an employment contract

           on the June 17, 2015. Said Contract required the Defendant to give the

           Plaintiff a review, which it failed to do.

  59.      That the Defendants’ breach of contract constitute retaliation because

           the Plaintiff engaged in protected activities. That because of the

           Defendants’ retaliatory activities the Plaintiff has lost salary and

           grants for research.

  60.      That the Defendants articulated reasons for Plaintiff’s removal as

           Dean of the College of Dentistry is unworthy of credence. That the
Case: 5:19-cv-00080-REW Doc #: 1 Filed: 03/02/19 Page: 15 of 16 - Page ID#: 15




            Defendant continues to engage in retaliatory conduct.

   61.      That the retaliation was intentional and wanton and/or purposeful to

            cause the Plaintiff financial hardship and to force the Plaintiff to leave

            the University of Kentucky,

WHEREFORE; Plaintiff prays for the following relief,

  a. Reinstate Plaintiff to the position of Dean of the College of Dentistry,

  b. For an order permanently enjoining the Defendant, their agents,

     representatives, and employees from further retaliation.

  c. For an order requiring the state to investigate the faculty of Dentistry

     Violation of AR#:14-dental service plan.

  d. For lost wages and benefits.

  e. For damages for lost of grants for research which at this point in time are

     under determination.

  f. For damages for embarrassment and humiliation in the amount of

     $7,500,000.00 (Seven million five hundred thousand).

  g. For punitive damages in amount of $10,000,000.00 (Ten Million dollars)

  h. For a trial by jury

  i. For cost and expenses

  j. For attorney fees pursuant to 42 U.S.C. 1988.

  k. For any and all other cost and damages that the Plaintiff may appear entitled
Case: 5:19-cv-00080-REW Doc #: 1 Filed: 03/02/19 Page: 16 of 16 - Page ID#: 16




     under the law.




                                                By: s/ H. Wayne Roberts
                                                HON. H. WAYNE ROBERTS
                                                3229 Polo Club Blvd.
                                                Lexington, Kentucky 40509
                                                859-225-0062
